Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 – 5 and 7 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating sickle cell pain crisis comprising administering the anti-P-selectin antibody SelG1 (or Crizanlizumab) to a patient with sickle cell disease, does not reasonably provide enablement for 1) the treatment of any P-selectin mediated disorder with a generic anti-P-selectin antibody and 2) the prevention of any P-selectin mediated disorder, including sickle cell disease or related pain crises commensurate in scope of instant claims 1 and 19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of treating or preventing a P-selectin mediated disorder or symptom comprising administering an anti-P-selectin antibody or antigen binding fragment to a subject in a loading phase and maintenance phase. 
	The specification teaches that the administration of high dose (5.0 mg/mL) and low dose (2.5 mg/mL) SelG1 to patients with sickle cell disease reduces the median annual rate of sickle cell pain crises (SCPC). Specifically, the median annual rate of SCPC were 1.63 in the high-dose arm (45.3% reduction vs placebo) and 2.01 in the low dose arm (32.6% reduction vs placebo). Therefore, treatment with high-dose SelG1 (5.0 mg/mL) increased the likelihood of adult patients preventing SCPC since 64% of patients in the high dose arm still experienced SCPC even after being administered the anti-P-selectin antibody.
	The specification further teaches that the term “P-selectin mediated disorders and/or symptom” refers to a disorder and/or symptoms which is associated with increased levels of P-selectin/PSGL-1 complexes. It is stated that increased levels of P-selectin/PSGL-1 complexes may be observed in a wide range of disorders and/or symptoms, (see pages 11 – 12); but the list of clinical conditions in the specification is provided by way of example and thus is not limiting with regard to treated patient populations.  While the prior art does disclose administering anti-P-selectin antibodies to treat many clinical conditions including ischemia-reperfusion injuries (see for example WO1993/021956, WO1994/025067, and WO2005/100402) applicant’s exemplification of a “P-selectin mediated disorder” includes sepsis, a condition caused by a serious localized or systemic infection (Merck Manual, see entire document, particularly page 1143).  Antibodies that bind P-selectin do not reasonably eliminate microbial pathogens and thus administration of anti-P-selectin antibodies would not alleviate the infection causing sepsis in the patient.  Further, the specification’s guidance concerning the term “P-selectin mediated disorders and/or symptom” indicates that the term encompasses everything correlated with an increased level of P-selectin/PSGL-1 complexes.  While disrupting the interaction of P-selectin with its 
Further, while the prior art does disclose the administration of anti-P-selectin antibodies to treat disease as evidenced by WO1993/021956, WO1994/025067, and WO2005/100402, all such antibodies appear to be inhibitors which disrupt the interaction between P-selectin and its ligands.  Page 6 of the specification indicates that “the binding of the antibody (or antigen binding fragment thereof) to P-selectin inhibits the binding of P-selectin to PSGL-1 and thereby reduces the formation of P-selectin/PSGL-1 complexes” yet page 7 states “Additionally or alternatively, an anti-P-selectin antibody or binding [fragment] thereof may refer to an antibody or binding [fragment] thereof that is capable of binding P-selectin specifically, i.e. it binds to P-selectin with an affinity higher than an antibody that is well known not to bind P-selectin specifically.”   While antibodies that bind to P-selectin and disrupt its interaction with ligands (i.e. “inhibitory” antibodies) are reasonably expected to have therapeutic activity when treating disorders such as sickle cell pain crises, antibodies that simply bind to P-selectin without more do not appear to provide any benefit to the patient upon whom such an administration is practiced.     


Thus, the claimed invention is not enabled over the full scope of the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 7 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over the SUSTAIN trial (ClinicalTrials.gov Identifier: NCT01895361, first posted on July 10th 2013) as evidenced by Mcever et al (WO 2008/069999 A2), hereinafter Mcever, and Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072), hereinafter Brater. 
The SUSTAIN trial was designed to determine the safety and efficacy of the SelG1 with or without hydroxyurea therapy in reducing or preventing the occurrence of pain crises in patients with sickle cell disease. Specifically, there are two arms of the study in which patients are administered either high-dose SelG1 (5.0 mg/kg) or low dose SelG1 (2.5 mg/kg) intravenously once every 4 weeks for 50 weeks (see entire document, in particular, Study Design and Arms and Interventions sections). SelG1 is identified as Crizanlizumab in the instant specification (see Page 2); the amino acid sequences of the light and heavy chains of Crizanlizumab (SEQ ID NOs: 36 and 40, respectively) correspond to SEQ ID NO: 5 and 9 and comprise the six CDRs recited in the instant claims (Mcever, see entire document, in particular Table 1 and Example 3). The results of the SUSTAIN trial has shown that SelG1, or Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain crises in patients as evidenced by Attaga (see entire document, in particular Abstract, Clinical Efficacy section, and Table 2). 
The SUSTAIN trial does not specifically teach that the anti-P-selectin antibody (Crizanlizumab) is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Brater teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody SelG1 (Crizanlizumab) as a loading dose followed by a maintenance dose to treat sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do so in order to achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of SelG1 administration to effectively treat sickle cell pain crises in an individual patient or patient population.

Claims 1 – 5, 7 – 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Mcever et al (WO 2008/069999 A2), hereinafter Mcever, as evidenced by Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072), hereinafter Brater. 
 Mcever teaches P-selectin antibodies to treat inflammatory and thrombotic conditions such as sickle cell disease, pain crisis associated with sickle cell disease, deep vein thrombosis, asthma, rheumatoid arthritis, atopic dermatitis, psoriasis, ischemia reperfusion injury, stroke, myocardial infarction, acute transplantation rejection, frost-bite injury, compartment syndrome, and pathophysiologic conditions associated with cardio-pulmonary bypass, and acute leukocyte-mediated lung injury (e.g., adult respiratory distress syndrome) (see entire document, in particular Abstract, Claims, and Therapeutic and Diagnostic Methods section). The p-selectin antibodies and pharmaceutical compositions comprising the antibodies can be given to the patient by parenteral administration, for example, subcutaneously, intramuscularly, or intravenously. Single or multiple administrations of the pharmaceutical compositions comprising the p-selectin antibodies can be given with dose levels and pattern being selected by the treating physician in an amount sufficient to effectively treat a patient (see Therapeutic and Diagnostic Methods section, Pages 18 – 23). The anti-p-selectin antibody of Mcever is identified as Crizanlizumab in the instant specification (see Page 2); the amino acid sequences of the light and heavy chains of Crizanlizumab (SEQ ID NOs: 36 and 40, respectively) correspond to SEQ ID NO: 5 and 9 and comprise the six CDRs recited in the instant claims (Mcever, see entire document, in particular Table 1 and Example 3). As evidenced by Attaga, Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain 
Mcever does not specifically teach that the anti-P-selectin antibody does not specifically teach that the anti-P-selectin antibody (Crizanlizumab) is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Brater teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady state levels in about 4 times the half-life of the drug. Loading dose is calculated by multiplying the initial drug concentration by the volume of distribution of the drug. A maintenance dose, on the other hand, maintains the desired steady-state drug concentrations and is determined by the target average drug concentration and the clearance of the drug from the body (see entire document, in particular Loading Dose and Maintenance Dose sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody (Crizanlizumab) as a loading dose followed by a maintenance dose to treat sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the Mcever as evidenced by Attaga in view of Brater, as applied to claims 1 – 5, 7 – 21, and 23 above, and further in view of McGann et al (McGann, Patrick T, and Russell E Ware. Expert opinion on drug safety vol. 14,11 (2015): 1749-58. doi:10.1517/14740338.2015.1088827), hereinafter McGann.  
The teachings of Mcever as evidenced by Attaga in view of Brater have been discussed above and differ from the instant claimed invention in that Mcever does not teach administration of an anti-P-selectin antibody in combination with hydroxurea. 
However, McGann teaches that hydroxurea is the only approved medication for the treatment of sickle cell anemia. Hydroxyurea is a well-tolerated medication with very few short- or long-term toxicities, and is able to increase fetal hemoglobin (HbF) levels, which inhibits intracellular sickle hemogloblin (HbS) polymerization and prevents the sickling process within erythrocytes (see entire document). 
It would have been obvious to one of ordinary skill in the art to administer an anti-p-selectin antibody in combination with hydroxurea for the treatment of P-selectin mediated disorders such as sickle cell disease. One of ordinary skill in the art would have been motivated to do so since hydroxurea is a safe and effective medication that prevents red blood cell sickling and thus can be used with the anti-P-selectin antibody to achieve a combined therapeutic benefit of both agents in the treatment of sickle cell disease. Therefore, one of ordinary skill in the art would expect that the 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644